Citation Nr: 0636382	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-31 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
to include as secondary to service-connected scar residuals 
of the left supraorbital area and macular degeneration of the 
left eye.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected scar residuals of 
the left supraorbital area and macular degeneration of the 
left eye.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), to include greater than 30 percent 
for the period from August 10, 2000 to September 13, 2004, 
and higher than 50 percent for the period from September 14, 
2004 to the present.

4.  Entitlement to an increased rating for macular 
degeneration of the left eye, currently rated as 30 percent 
disabling.

5.  Entitlement to an effective date earlier than February 1, 
2003, for the additional allowance of a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2001 and January 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for service connection for PTSD, 
and for service connection for allergic rhinitis and sleep 
apnea, each to include as secondary to service-connected scar 
residuals of the left supraorbital area and macular 
degeneration of the left eye, denied his claim for an 
increased rating for macular degeneration of the left eye, 
currently rated as 30 percent disabling, and his claim for an 
effective date earlier than February 1, 2003, for the 
additional allowance of a dependent spouse.  By a December 
2002 rating decision, the RO granted service connection for 
PTSD and awarded a 30 percent disability rating, effective 
August 10, 2000.  By a September 2004 rating decision, the RO 
increased the disability rating for the veteran's PTSD from 
30 to 50 percent disabling, effective September 14, 2004.  In 
June 2005, the veteran testified before the Board at a 
hearing that was held at the RO.

At his June 2005 hearing, the veteran raised new claims of 
entitlement to an increased rating for his service-connected 
scar, and for a separate rating for his psychophysiological 
gastrointestinal disability.  The Board refers these matters 
to the RO for the appropriate action.


FINDINGS OF FACT

1.  At his June 2005 hearing before the Board, the veteran 
withdrew his appeal of the issue of entitlement to an 
effective date earlier than February 1, 2003, for the 
additional allowance of a dependent spouse.

2.  The veteran's allergic rhinitis first manifested many 
years after service and is unrelated to any aspect thereof, 
including his service-connected scar residuals of the left 
supraorbital area and macular degeneration of the left eye.

3.  The veteran's sleep apnea first manifested many years 
after service and is unrelated to any aspect thereof, 
including his service-connected scar residuals of the left 
supraorbital area and macular degeneration of the left eye.

4.  Since August 10, 2000, the effective date of service 
connection, the veteran's PTSD has been productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, due to such symptoms as:  intermittently illogical 
speech, near continuous panic and depression affecting the 
ability to function independently, appropriately, and 
effectively; anger; impaired impulse control; neglect of 
personal appearance and hygiene; difficulty in establishing 
and maintaining effective relationships; impaired and 
difficulty in adapting to stressful circumstances.

5.  The veteran is blind in the left eye; there is no 
blindness in the nonservice-connected right eye.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of 
the issues of entitlement to an effective date earlier than 
February 1, 2003, for the additional allowance of a dependent 
spouse by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2006).

2.  Allergic rhinitis was not incurred in or aggravated by 
the veteran's active service, and is not proximately due to 
or the result of his service-connected scar residuals of the 
left supraorbital area or macular degeneration of the left 
eye.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).

3.  Sleep apnea was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of his service-connected scar residuals of the 
left supraorbital area or macular degeneration of the left 
eye.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).

4.  The criteria for a 70 percent rating for PTSD have been 
met since August 10, 2000, the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2006).

5.  The criteria for a rating higher than 30 percent for a 
left eye disability (macular degeneration) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.75, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes (DCs) 
6066, 6070, 6080, 6090 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2006).

In August 2004, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an effective 
date earlier than February 1, 2003, for the additional 
allowance of a dependent spouse, as identified in the August 
2004 statement of the case.  

At his June 2005 hearing before the Board, the veteran stated 
that he was withdrawing the appeal as to the issue of 
entitlement to an effective date earlier than February 1, 
2003, for the additional allowance of a dependent spouse.  
The Board finds that the veteran's statement indicating his 
intention to withdraw the appeal as to that issue, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a 
statement made during a personal hearing, when later reduced 
to writing in a transcript, constitutes a Notice of 
Disagreement within the meaning of 38 U.S.C. § 7105(b)).  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an effective date earlier than February 1, 
2003, for the additional allowance of a dependent spouse, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning these issues.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, this issue is dismissed.
Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that he is entitled to service 
connection for allergic rhinitis and sleep apnea, each to 
include as secondary to service-connected scar residuals of 
the left supraorbital area and macular degeneration of the 
left eye.  These claims will be addressed in turn.

A.  Allergic Rhinitis 

The veteran's service medical records are silent as to any 
complaints regarding the sinuses or nasal passageways, 
including findings of congestion, drainage, sneezing, 
itching, or complaints of headaches.  The Board finds 
therefore finds that the weight of the evidence does not 
establish chronicity of allergic rhinitis or any other 
complaints related to the sinuses.  38 C.F.R. § 3.303 (2006).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The veteran asserts that he has 
experienced symptoms associated with allergic rhinitis, 
including drainage, congestion, pressure, numbness, and 
sneezing since undergoing reconstructive surgery of his left 
orbital area shortly prior to his separation from service.  
The first clinical evidence of treatment related to rhinitis 
or any other sinus problems, however, is dated in April 2002; 
that is, many years after the veteran's separation from 
active service.  At that time, the veteran was prescribed 
medication for congestion.  Treatment records dated to August 
2003 show continued treatment for sinus problems.  At no time 
did any treatment provider opine as to whether the veteran's 
sinus problems were related to either his period of active 
service or to his service-connected scar residuals of the 
left supraorbital area or macular degeneration of the left 
eye.

The veteran underwent VA examination of his sinuses in 
September 2003.  At that time, the veteran reported 
experiencing symptoms including drainage, congestion, pain, 
and pressure since undergoing reconstructive surgery of his 
left orbital area shortly prior to his separation from 
service.  He stated that he only occasionally had post-nasal 
drainage and had not had much trouble with sinus infections 
over the years.  Physical examination revealed a nasal septal 
deviation to the right with moderate obstruction on the 
right.  The diagnosis was allergic rhinitis.  In addressing 
whether the veteran's allergic rhinitis was related to the 
orbital blowout fracture (that resulted in his now service-
connected residual supraorbital scar and macular degeneration 
of the left eye), the examiner found that such a relationship 
was unlikely.

While the veteran alleges that he experienced symptoms 
related to allergic rhinitis since shortly after his 
reconstructive surgery, there are no records which reflect 
treatment for sinus problems dated prior to April 2002, 
approximately 34 years after separation from service.  This 
lengthy period without clinical complaints or treatment 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
sinus problems.  Thus, service connection on a direct basis 
is not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Nor is service connection on a secondary 
basis warranted, as no relationship between the veteran's 
allergic rhinitis and his service-connected residual 
supraorbital scar and macular degeneration of the left eye 
has been found.  Accordingly, service connection is not 
warranted.

The Board has considered the veteran's assertions that his 
allergic rhinitis is related to his in-service orbital 
blowout fracture and his now service-connected residual 
supraorbital scar and macular degeneration of the left eye.  
To the extent that the veteran ascribes his current disorder 
to an injury in service and the residuals of such injury, 
however, his opinion is not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's allergic rhinitis first manifested many years 
after service and is not related to his active service or any 
incident therein as shown by the September 2003 opinion.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection, the "benefit of the doubt" rule 
does not apply, and the claim must be denied. See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Sleep Apnea

The veteran's service medical records are silent as to any 
complaints regarding difficulty sleeping, including awaking 
numerous times throughout the night, trouble breathing, or 
increased somnolence during the daytime.  The Board therefore 
finds that the weight of the evidence does not establish in-
service chronicity of sleeping problems or sleep apnea.  
38 C.F.R. § 3.303 (2006).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The veteran asserts that he has 
experienced difficulty sleeping, manifested by interrupted 
breathing and heavy snoring, since undergoing reconstructive 
surgery of his left orbital area shortly prior to his 
separation from service.  The first clinical evidence of 
treatment related to problems with sleeping, however, is 
dated in March 2001; that is, many years after the veteran's 
separation from active service.  At that time, the veteran 
underwent general VA examination.  The veteran reported that 
his wife had been noting episodes during the night in which 
he stopped breathing.  He stated that he snored loudly.  The 
impression was probable sleep apnea.  Treatment records dated 
to August 2003 show that the veteran underwent several sleep 
studies, as a result of which he was diagnosed with 
obstructive sleep apnea syndrome and provided with CPAP and 
BIPAP devices, which have resulted in some relief.  At no 
time did any treatment provider opine as to whether the 
veteran's sleep apnea problems were related to either his 
period of active service or to his service-connected scar 
residuals of the left supraorbital area or macular 
degeneration of the left eye.

The veteran underwent two VA examinations for sleep apnea in 
September 2003.  At both examinations, the veteran reported 
that he had had trouble sleeping since the 1960's.  This went 
on for years, however, without being tested or formally 
diagnosed as sleep apnea.  The veteran reported that since 
being provided with a BIPAP machine approximately two years 
before the September 2003 examinations, his symptoms of sleep 
apnea had significantly improved.  On physical examination, 
the only residual of the veteran's blowout fracture noted was 
some tenderness in the left supraorbital area.  The diagnosis 
on both examinations was obstructive sleep apnea, with good 
response to a continuous positive airway pressure apparatus.  
Both examiners found that there was no relationship between 
the veteran's sleep apnea and his service-connected scar 
residuals of the left supraorbital area or macular 
degeneration of the left eye.

While the veteran asserts that he experienced symptoms 
related to sleep apnea since the 1960's, there are no records 
which reflect treatment for sleep apnea or any other sleep-
related problems dated prior to March 2001, approximately 33 
years after separation from service.  This lengthy period 
without treatment weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical or other medical evidence 
establishing a nexus between military service and the 
veteran's sleep apnea.  Thus, service connection on a direct 
basis is not warranted.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Nor is service connection on a 
secondary basis warranted, as no relationship between the 
veteran's sleep apnea and his service-connected residual 
supraorbital scar and macular degeneration of the left eye 
has been found.  Indeed, both September 2003 VA examiners 
found that there was no such relationship.  Accordingly, 
service connection is not warranted.

The Board has considered the veteran's assertions that his 
sleep apnea is related to his in-service orbital blowout 
fracture and his now service-connected residual supraorbital 
scar and macular degeneration of the left eye.  To the extent 
that the veteran ascribes his current disorder to an injury 
in service and the residuals of such injury, however, his 
opinion is not probative.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's sleep apnea first manifested many years after 
service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  As entitlement to 
compensation had already been established for the veteran's 
left eye disability, and an increase in the disability rating 
is now at issue, the present level of disability is of 
primary concern, and the Board need not consider any "staged 
ratings" for that issue.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).


A.  PTSD

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA and private treatment records dated from January 2001 to 
September 2003 show various PTSD symptoms, including guilt, 
hypervigilance, intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, anxiousness, anger, 
panic attacks, isolation from others, inappropriate behavior, 
obsessional rituals, occasional suicidal ideations, and 
problems with memory and concentration.  Other findings 
include regular notations that his insight was limited and 
his judgment fair.  

The veteran underwent VA psychiatric examination in March 
2001.  At that time, the veteran reported that he mostly 
isolated himself from others and had few friends.  He stated 
that he disliked being in enclosed spaces, and that he always 
needed to have an exit visible.  He reported frequent dreams 
and memories of Vietnam.  He stated that he had difficulty 
talking about his war experiences, and had difficulty 
trusting others.  He expressed survivor guilt.  Mental status 
examination revealed a mildly anxious affect.  The veteran 
described his mood as "alright."  His thought process was 
noted to be coherent.  There was no evidence of 
hallucinations or delusions.  The veteran denied experiencing 
suicidal or homicidal ideations.  Insight and judgment were 
noted to be adequate, and his cognitive functions intact.  

With regard to his social and occupational history, the 
veteran stated that he was currently living with his wife, to 
whom he had been married since 1985.  The veteran reported 
that he had not worked since 1994, when the company for which 
he had been working downsized.  He denied a history of legal 
trouble.

The examiner determined that the most appropriate diagnosis 
for the veteran was generalized anxiety disorder.  Based upon 
the above symptoms, a GAF score of 52 was assigned.

The veteran again underwent VA psychiatric examination in 
August 2002.  The veteran at that time reported experiencing 
intrusive thoughts and recollections about his combat 
experiences in Vietnam on a daily basis.  He reported that he 
had frequent nightmares and sleep disturbance.  He described 
hypervigilant behavior during the night, stating that he 
would get up several times per night to check on things in 
the house.  He described flashbacks as occurring whenever he 
heard helicopters, or being near wooded areas.  He reported 
that he avoided firework displays and conversations about 
Vietnam.  He described an exaggerated startle response, 
giving an example of hitting the ground after hearing a 
motorcycle backfire.  He stated that since returning from 
Vietnam, he had felt alienated from others.  He stated that 
he had particularly felt this way with his first wife, when 
he had returned from Vietnam.  He reported difficulty with 
concentration, and noted an increasing difficulty with 
understanding things.

Mental status examination revealed a depressed mood.  His 
thought processes and thought content were noted to be within 
normal limits.  Hallucinations were not complained of, and no 
delusional material was noted during the examination.  He 
admitted experiencing occasional suicidal and homicidal 
ideations, but denied any current plan or intent.  Long-term 
memory was found to be intact, but short-term memory and 
concentration were found to be impaired.  The veteran was 
noted to be able to maintain minimal personal hygiene and 
other basic activities of daily living.

With regard to his social and occupational status, the 
veteran reported that he was not involved in any social 
activities and denied leisure pursuits.  He reported a 
tendency to isolate himself from others, and avoidant 
behavior, particularly in terms of being around crowds.  He 
stated that he had a short temper.  He stated that he was 
unable to trust or be close with other people.  In terms of 
current social interaction, the veteran reported that he was 
only close to his wife.  He stated that he no longer had 
interest in things he used to enjoy.   He reported a past 
history of alcohol abuse.  He had not worked since 1994, when 
the company for which he had been working downsized.  He 
denied a history of legal trouble.

The examiner determined that the most appropriate diagnosis 
for the veteran was PTSD.  In the examiner's opinion, the 
veteran's psychosocial functional status and quality of life 
were moderately impaired by his PTSD.  Based upon the above 
symptoms, a GAF score of 51 was assigned.

The veteran underwent private psychiatric evaluation in 
September 2003.  At that time, the veteran reported 
developing a quick temper after serving in Vietnam.  He 
described nightmares and emotions which the examiner noted as 
"questionable hallucinations."  He described nearly 
constant paranoia, stating that the only person he trusted 
was his wife.  It was explained that he required significant 
care given by his wife, but that he often would not listen to 
her, which made her task more difficult.

Mental status examination revealed a mood that was depressed, 
sad, and frustrated, with a feeling of being overwhelmed.  
His speech was noted to be fairly pressured, and it was noted 
that he had trouble concentrating, and would tend to ramble 
and get off the subject.  His thoughts were frequently 
illogical, and he displayed a lot of ruminations and paranoid 
thinking.  He was found to have significant memory problems, 
with long-term memory being  better than short-term.  In 
recalling objects, he could remember only two or three, and 
those not in order.  His intuition and insight were noted to 
be poor.

In describing his social and occupational history, the 
veteran stated that after returning from Vietnam, he reunited 
with his wife of four and one half years.  His wife, however, 
was unfaithful, and the marriage ended in divorce.  He stated 
that he had two children from that marriage, who had lived 
with their mother while growing up.  The veteran stated that 
he had not worked since 1994, when he quit.  He stated that 
he was having a number of "nerve problems" at that time, 
and was frequently abusing alcohol.  

The examiner determined that the most appropriate diagnoses 
for the veteran were PTSD, major depression, delusional 
disorder, organic brain syndrome and/or dementia.  In the 
examiner's opinion, the veteran was totally disabled and 
required full time care.  

Finally, the veteran underwent VA psychiatric examination in 
September 2004.  At the time of the examination, the veteran 
reported that the medication he had been prescribed for 
treatment of PTSD had resulted in improved sleep with 
lessened nightmares and decreased restlessness.  However, he 
stated that he still experienced between two and four combat-
related nightmares per week.  He stated that he had 
experienced an increase in intrusive thoughts and 
recollections regarding his experiences in Vietnam with the 
recent and prolonged TV coverage of the war in Iraq.  He also 
reported an increase in flashbacks, occurring daily, stating 
that when he looked at the woods behind his house he felt as 
though he was back in the jungle.  He described an 
exaggerated startle response.  He reported current feelings 
of depression, with prominent feelings of frustration, anger, 
sadness, and worthlessness.  He denied prominent feelings of 
helplessness and hopelessness.  Finally, he described 
frequent feelings of panic.

Mental status examination revealed a depressed mood.  Thought 
processes and thought content were noted to be within normal 
limits.  There were no noted delusions or hallucinations 
present, although the veteran reported experiencing auditory 
hallucinations approximately three months before the date of 
the examination.  He denied current suicidal or homicidal 
ideations, but admitted a past history of such thoughts, 
though he had never had any plans to act upon the ideations.  
The veteran's long-term memory was found to be intact, 
although his short-term memory was impaired.  Concentration 
was also noted to be impaired.

With regard to his social interaction, the veteran reported 
that he was currently married to his second wife.  He 
reported that he largely isolated himself from others.  He 
avoided shopping and movie theaters because of the crowds of 
people.  He reported that when he did go to restaurants, he 
had to sit as close to the wall as he could.  He stated that 
he avoided watching the news because it reminded him of his 
experiences in Vietnam.  He also reported avoiding 
Independence Day celebrations, because the startle response 
associated with the noise of the explosions led to feelings 
of rage.  With respect to trust, the veteran reported that it 
was difficult for him to confide in anyone.  He stated that 
the only person he trusted was his wife.  He stated that the 
only person with whom he was emotionally close was his wife.  
He described his relationship with his children and step-
children as "okay," but noted that he had difficulty 
relating to them.  He reported few pleasure activities, 
stating that he really just enjoyed going down to his 
basement alone, where he would "straighten things up," or 
occasionally do some woodwork.  He stated that he no longer 
hunted or fished, activities that he had once enjoyed.  He 
reported that he interacted with only one person who was not 
a family member - a neighbor who was a World War II veteran, 
and this was only on an occasional basis.

With regard to his occupational history, the veteran reported 
that he had not worked since 1994.  He stated that his PTSD 
and other physical problems impaired his ability to work.  

The examiner concluded that the veteran continued to struggle 
with major symptoms of PTSD, and that his symptoms had 
increased in intensity and severity secondary to exposure to 
news on the current war in Iraq.  In the examiner's opinion, 
the veteran's social and occupational impairment due to PTSD 
was severe.  Based upon the above symptoms, a GAF score of 50 
was assigned.

In support of his claim for an increased rating for PTSD, the 
veteran submitted several lay statements which attest to the 
severity of his symptoms.  These various statements indicate 
that the veteran's speech is frequently obscure and 
illogical, that he appears to easily get confused, and that 
his ability to concentrate is seriously impaired.  He is 
irritable and short-tempered.  He isolates himself from 
others the majority of the time, and avoids spending time 
with other members of the family.  Were it not for the 
intervention of his wife, it appears that the veteran's 
hygiene and activities of daily living would be seriously 
neglected.  

In June 2005 testimony before the Board, the veteran 
described his typical day as spent alone in the basement with 
his dog.  He stated that he felt secure there.  He stated 
that he had no real hobbies, but that he occasionally watched 
sports or did yard work.  However, he stated that he 
frequently forgot to finish projects once he began them.  He 
reported that he occasionally spent time playing checkers 
with his neighbor, who was a World War II veteran.  Aside 
from that neighbor, he had no social contacts.  He described 
impaired memory, which added to his feelings of paranoia.  He 
stated that his wife took care of most of the household 
responsibilities.

The March 2001, August 2002, and September 2004 VA 
examinations assigned GAF scores of 52, 51, and 50, 
respectively.  Other treatment records dated from January 
2001 to September 2003 reflect GAF scores of 38.  The GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 55 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Scores of 40 to 
50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Scores of 38 reflect some impairment in reality testing or 
communication (e.g., speech that is at times illogical, 
obscure, or irrelevant) OR impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.

Here the veteran indicated that he has no real friends and 
spends the vast majority of his time in isolation.  While he 
is currently in a stable and committed relationship, his 
first marriage ended in divorce, and he is not close to 
family members, including his children.  He avoids situations 
involving crowds of people, and has not worked since 1994.  
Examiners have consistently found his concentration and 
short-term memory to be impaired, and his speech has been 
noted by examiners, friends, and family members to be 
illogical and obscure.  Without his wife's supervision, the 
veteran appears to be unable to complete daily activities of 
living, including cleaning up after himself and maintaining 
minimal personal hygiene.  Additionally, his symptoms appear 
to have worsened with the coverage of the current war in 
Iraq.  

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 70 percent 
disability rating for PTSD, since the effective date of 
service connection.  His history demonstrates clear 
occupational and social impairment, with deficiencies in most 
areas.  With respect to whether his disability warrants a 
total 100 percent disability rating, however, the Board finds 
that the preponderance of the evidence is against entering 
such a finding.  The veteran has not been shown to have gross 
impairment in thought processes or communication.  Further, 
there is no evidence that the veteran has persistent 
delusions or hallucinations.  Additionally, there is no 
evidence that the veteran's PTSD has caused a persistent 
danger of hurting himself, or that he is unable to maintain a 
minimal level of personal hygiene.  He is not disoriented as 
to time or place, and there is no evidence that he suffers 
from a memory loss manifested by an inability to recall the 
names of close relatives, his own occupation, or his own 
name.  As such, the Board finds that an evaluation in excess 
of 70 percent is not warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 70 percent disabling since August 10, 2000, when service 
connection became effective.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Eye

The veteran's left eye disability (macular degeneration) is 
rated under the provisions of 38 C.F.R. § 4.84a, DCs 6067 to 
6079, for impairment of visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision of both eyes, before and 
after suffering the aggravation, are to be evaluated, 
subtracting the former evaluation from the latter except when 
the bilateral vision amounts to total disability.  In the 
event of subsequent increase in the disability of either eye, 
due to intercurrent disease or injury not associated with 
active service, the condition of the eyes before suffering 
the subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a).  38 
C.F.R. § 4.78.

Compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of non-service-connected 
disability, as if both disabilities were service-connected, 
is permissible, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
nonservice-connected vision impairment in the other eye, 
unless that nonservice-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997). See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999); (discussing the premise that VA 
has no authority to award disability compensation for a 
nonservice-connected disability absent specific authorization 
by statute).

The veteran's macular degeneration of the left eye is 
currently evaluated as 30 percent disabling under DC 6070, 
which contemplates blindness in one eye, having only light 
perception, with normal vision in the other eye at 20/40.  38 
C.F.R. § 4.84(a).  Notes to the regulation specify that the 
veteran is also entitled to special monthly compensation in 
this instance.  In this regard, the RO awarded the veteran 
special monthly compensation for the left eye in a December 
1969 rating decision.  The veteran's right eye is not 
service-connected.

On VA opthalmological examination in March 2001 and in 
September 2003, the veteran was found to be blind in the left 
eye, with light perception only.  He was able to see hand 
motion peripherally only.  He is therefore determined to meet 
the statutory criteria for blindness in one eye under 
38 C.F.R. § 4.79.  However, because the veteran is not blind 
in his nonservice-connected right eye (visual acuity was 
20/20 with correction at the time of the March 2001 and 
September 2003 VA opthalmological examinations), the service-
connected disability in his left eye must be rated as if his 
right eye has normal vision at 20/40.  This conclusion is 
drawn irrespective of the fact that 38 C.F.R. § 4.78 
(computing aggravation) appears to require consideration of 
both eyes.  Villano, 10 Vet. App. at 250.

Where the service-connected eye is blind and the nonservice-
connected eye is normal, no more than a 30 percent disability 
rating is warranted.  38 C.F.R. § 4.84a, DC 6070; Table V.  
Thirty percent is the maximum schedular amount available for 
blindness in the left eye, with no blindness in the right 
eye.  A higher evaluation of 40 percent requires that the 
loss of vision in the right eye be at least 20/50 and 
service-connected.  Id.  Here, the veteran is not service-
connected for his right eye, and the corrected visual acuity 
in that eye is better than 20/50.  

Where entitlement to compensation is recognized with respect 
to one eye only, the maximum evaluation for total loss of 
vision of the service-connected eye is 30 percent, unless 
there is (a) blindness in the nonservice-connected eye; (b) 
enucleation of the service-connected eye; or (c) serious 
cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  On VA 
opthalmological examination in March 2001 and September 2003, 
the visual acuity of the veteran's right eye was 20/20 with 
correction.   Neither examination showed evidence of 
enucleation.  Additionally, only loss of visual acuity is 
before the Board; the RO has not recognized any cosmetic 
defect of the left eye as entitled to compensation.

The Board has considered the applicability of other 
diagnostic codes, but finds that an evaluation higher than 30 
percent is not warranted under any diagnostic code.  As the 
veteran clearly retains both eyes, the provisions of DC 6066, 
which pertain to anatomical loss of one eye, are not 
applicable.  38 C.F.R. § 4.84a, DC 6066.  Neither is an 
evaluation in excess of 30 percent warranted under DC 6080, 
which pertains to impairment of field of vision, as DC 6080 
provides for a maximum 30 percent rating.  38 C.F.R. § 4.84a, 
DC 6080.  Finally, there is no evidence of diplopia, such 
that the provisions of that diagnostic code are also 
inapplicable.  38 C.F.R. § 4.84a, DC 6090.

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the service-connected left eye has been 
rated as being blind, and the nonservice connected right eye 
does not meet the criteria for blindness under 38 C.F.R. § 
4.79, a higher rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left eye disability does not warrant a rating 
in excess of 30 percent.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In February 2001, and several times thereafter, the RO 
provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with February 
2004, September 2004, and May 2006 re-adjudication of the 
claims by the RO subsequent to receipt of the required 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claims. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

The appeal concerning entitlement to an effective date 
earlier than February 1, 2003, for the additional allowance 
of a dependent spouse is dismissed.

Service connection for allergic rhinitis, to include as 
secondary to service-connected scar residuals of the left 
supraorbital area and macular degeneration of the left eye, 
is denied.

Service connection for sleep apnea, to include as secondary 
to service-connected scar residuals of the left supraorbital 
area and macular degeneration of the left eye, is denied.



An increased initial rating of 70 percent for PTSD is 
granted, from August 10, 2000, the effective date of service 
connection.

A rating in excess of 30 percent for a left eye disability is 
denied.






____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


